EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend the abstract as shown below:

ABSTRACT
The connection structure connecting a core wire exposed, on the end side of a covered electric wire with an insulating covering portion covering the outer periphery of the core wire, from the insulating covering portion to a bus bar[, on].  On the end side of the covered electric wire, an auxiliary terminal including an electric wire grasping portion which grasps the insulating covering portion of the covered electric wire and a core wire protecting portion provided so as to extend from one end of the electric wire grasping portion is attached[, the].  The core wire protecting portion includes a base on which the insulating covering portion is placed and welded pieces which are provided so as to extend from the base and disposed near the core wire exposed from the insulating covering portion, and the welded pieces are welded to one face of the bus bar along with the exposed core wire.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/300,187, filed on November 9, 2018.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2018/004125, being filed on February 7, 2018.

Information Disclosure Statement
The information disclosure statement filed November 9, 2018 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on November 19, 2018.  These drawings are approved.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a connection structure of an electric wire, the connection structure which connects a core wire exposed, on an end side of a covered electric wire with an insulating covering portion covering an outer periphery of the core wire, from the  insulating covering portion to a conductive metal plate, wherein on the end side of the covered electric wire, an auxiliary terminal including an electric wire grasping portion which grasps the insulating covering portion of the covered electric wire and a core wire protecting portion provided so as to extend from one end of the electric wire grasping portion is attached, the core wire protecting portion includes a base on which the insulating covering portion is placed and a welded piece which is provided so as to extend from the base and disposed near the core wire exposed from the insulating covering portion, and the welded piece is welded to one face of the conductive metal plate along with the exposed core wire (claim 1).  This invention also deals with a connection structure of an electrical wire, the connection structure which connects a core wire exposed, welded piece which is provided so as to extend from the bottom face portion of the electric wire grasping portion, in the welded piece, a core wire protective hole into which the exposed core wire is inserted and disposed is formed, and an end side of the insulating covering portion of the covered electric wire is placed on the bottom face portion, when the insulating covering portion is grasped by the grasping piece, the exposed core wire is disposed in the core wire protective hole, and the welded piece is welded to one face of the conductive metal plate along with the exposed core wire (claim 3).  This invention also deals with an auxiliary terminal that is used to connect a core wire exposed, on an end side of a covered electric wire with an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 7, 2021